     Case 3:20-cv-01936-JAH-LL Document 8 Filed 12/01/20 PageID.134 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL DORADO,                                      Case No.: 3:20-cv-1936-JAH-LL
     Booking #19778496,
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS
                         vs.                             PURSUANT TO 28 U.S.C. § 1915(a)
14
                                                         AND DISMISSING CIVIL ACTION
15                                                       WITHOUT PREJUDICE FOR
     CATHERINE CRUMB; JOHN                               FAILING TO PREPAY FILING
16   SULLIVAN; JESSICA COTTO; CITY                       FEES REQUIRED BY
17   OF SAN DIEGO; COUNTY OF SAN                         28 U.S.C. § 1914(a)
     DIEGO,
18
                                     Defendants.         [ECF No. 2]
19
20
21         Plaintiff Daniel Dorado, while incarcerated at the George Bailey Detention Facility
22   (“GBDF”) located in San Diego, California, and proceeding pro se, has filed a Complaint
23   pursuant to the Civil Rights Act, 42 U.S.C. § 1983. (See Compl., ECF No. 1.) Plaintiff
24   later filed a First Amended Complaint (“FAC”). (See FAC, ECF No. 7.)
25         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
26   time he submitted his Complaint, but instead filed Motion to Proceed In Forma Pauperis
27   (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See ECF No. 3.)
28
                                                     1
                                                                                 3:20-cv-1936-JAH-LL
         Case 3:20-cv-01936-JAH-LL Document 8 Filed 12/01/20 PageID.135 Page 2 of 4



 1   I.      Motion to Proceed IFP
 2           All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 7   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
 8   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
 9   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
10   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
11   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is
12   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
13   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
14   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281
15   F.3d at 847.
16           Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
17   trust fund account statement (or institutional equivalent) . . . for the 6-month period
18   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
19   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
20   average monthly deposits in the account for the past six months, or (b) the average
21   monthly balance in the account for the past six months, whichever is greater, unless the
22   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
23   the institution having custody of the prisoner collects subsequent payments, assessed at
24
25
     1
26     In addition to the $350 statutory fee, civil litigants must pay an additional administrative
     fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.

                                                      2
                                                                                     3:20-cv-1936-JAH-LL
      Case 3:20-cv-01936-JAH-LL Document 8 Filed 12/01/20 PageID.136 Page 3 of 4



 1   20% of the preceding month’s income, in any month in which his account exceeds $10,
 2   and forwards them to the Court until the entire filing fee is paid. See 28 U.S.C.
 3   § 1915(b)(2).
 4         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 5   he has not attached a certified copy of his GBDF Inmate Trust Account activity or his
 6   Inmate Trust Account Statement Report for the 6-month period immediately preceding
 7   the filing of his Complaint. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2. Section
 8   1915(a)(2) clearly requires that prisoners “seeking to bring a civil action . . . without
 9   prepayment of fees . . . shall submit a certified copy of the trust fund account statement
10   (or institutional equivalent) . . . for the 6-month period immediately preceding the filing
11   of the complaint.” 28 U.S.C. § 1915(a)(2) (emphasis added).
12         Without his certified trust account statements, the Court is unable to assess the
13   appropriate amount of the initial filing fee which is statutorily required to initiate the
14   prosecution of this action. See 28 U.S.C. § 1915(b)(1).
15   II.   Conclusion and Order
16         For this reason, IT IS ORDERED that:
17         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
18   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
19   U.S.C. § 1914(a).
20         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
21   which to re-open his case by either: (1) paying the entire $400 statutory and
22   administrative filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP,
23   which includes a prison certificate and/or a certified copy of his GBDF Inmate Trust
24   Account Statement or his Inmate Trust Account Statement Report for the 6-month period
25   preceding the filing of his Complaint pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal.
26   CivLR 3.2(b).
27         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
28   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
                                                    3
                                                                                   3:20-cv-1936-JAH-LL
      Case 3:20-cv-01936-JAH-LL Document 8 Filed 12/01/20 PageID.137 Page 4 of 4



 1   and convenience. But if Plaintiff neither pays the $400 filing fee in full, nor sufficiently
 2   completes and files a renewed Motion to Proceed IFP, together with a certified copy of
 3   his 6-month trust account statements within 45 days, this case will remain dismissed
 4   without prejudice pursuant to 28 U.S.C. § 1914(a), and without any further Order of the
 5   Court.
 6            IT IS SO ORDERED.
 7
 8
 9   Dated: December 1, 2020
10                                               Hon. John A. Houston
                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                                  3:20-cv-1936-JAH-LL
